 1   KAMER ZUCKER ABBOTT
     Gregory J. Kamer       #0270
 2   Edwin A. Keller, Jr.   #6013
     R. Todd Creer          #10016
 3   Kaitlin H. Paxton      #13625
     3000 West Charleston Boulevard, Suite 3
 4   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 5   Fax: (702) 259-8646
     gkamer@kzalaw.com
 6   ekeller@kzalaw.com
     tcreer@kzalaw.com
 7   kpaxton@kzalaw.com

 8   Attorneys for Defendants Riverside Resort
     and Casino, Inc., The Donald J. Laughlin
 9   Family Trusts, and Donald J. Laughlin

10                                                    UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
11
     ROBERT NORSOPH, Individually and on              )                               Case No. 2:13-cv-00580-APG-EJY
12   behalf of all others similarly situated,         )
                                                      )
13                                   Plaintiff,       )                               STIPULATION AND REQUEST TO
     vs.                                              )                               CONTINUE CONSOLIDATED
14                                                    )                               HEARING ON PENDING MOTIONS
     RIVERSIDE RESORT AND CASINO, INC., )
15   THE DONALD J. LAUGHLIN FAMILY                    )                               (First Request)
     TRUSTS and DONALD J. LAUGHLIN as the )
16   sole trustee and beneficiary of such trusts, and )
     DONALD J. LAUGHLIN, Individually,                )
17                                                    )
                                     Defendants.      )
18   __________________________________ ____ )

19                The parties, by and through their respective counsel of record, stipulate and request that the

20   Court vacate the consolidated motion hearing currently set for December 30, 2019 and continue said

21   hearing to January 15, 2020 at 2:00 p.m. In support of this Stipulation and Request, the parties state

22   as follows:

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 1 of 3
 1   1.           On December 19, 2019, the Court set a consolidated hearing on pending motions regarding

 2   tip pooling for three cases, 2:13-cv-0580 (Norsoph v. Riverside Resort and Casino, Inc.), 2:16-cv-2697 (Carter

 3   v. Wynn Las Vegas, LLC), and 2:19-cv-0644 (Jaffee v. Wynn Las Vegas, LLC), for December 30, 2019.

 4   2.           Counsel for Defendant in Norsoph v. Riverside Resort and Casino, Inc. is attending an Early Neutral

 5   Evaluation on December 30, 2019. Counsel for Defendant in Carter v. Wynn Las Vegas, LLC is out of

 6   state on December 30, 2019 due to pre-planned travel. Counsel for Plaintiff in Norsoph v. Riverside

 7   Resort and Casino, Inc. is also away on that date.

 8   3.           In an effort to maintain the efficiency sought by the Court in consolidating the hearings,

 9   counsel for Defendant in Carter v. Wynn Las Vegas requested the availability of counsel for Plaintiff in

10   Carter v. Wynn Las Vegas and counsel for both parties in Jaffee v. Wynn Las Vegas, LLC. While counsel

11   for the other parties were available on December 30, 2019, they agreed to continue the December 30,

12   2019 hearing to the next available date on the Court’s calendar in which all parties were available.

13   4.           Counsel for Defendant in Carter v. Wynn Las Vegas contacted the Courtroom Administrator,

14   Ms. Melissa Johansen, to determine a new date on which the Court would be available for a hearing

15   on the parties’ above-referenced motions. Ms. Johansen provided the date of January 15, 2020 at 2:00

16   p.m. as a proposed new hearing date.

17   5.           This request to continue the December 30, 2019 consolidated motion hearing is not sought

18   for any improper purpose or other reason of delay. Rather, it is sought only due to pre-existing

19   scheduling conflicts for multiple parties’ counsel.

20   6.           This is the first request to continue the December 30, 2019 consolidated motion hearing.

21   ///

22   ///

23   ///

24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                     Page 2 of 3
 1                WHEREFORE, the parties respectfully request that the Court vacate the current hearing date

 2   of December 30, 2019 and continue said hearing to January 15, 2020 at 2:00 p.m.

 3   DATED this 26th day of December, 2019.

 4
       Respectfully Submitted,                                                          Respectfully Submitted,
 5
       /s/Leon Greenberg                                                                /s/ Kaitlin H. Paxton
 6     Leon Greenberg               #8094                                               Gregory J. Kamer              #0270
       Dana Sniegocki               #11715                                              Edwin A. Keller, Jr.          #6013
 7     LEON GREENBERG                                                                   R. Todd Creer                 #10016
       PROFESSIONAL CORPORATION                                                         Kaitlin H. Paxton             #13625
 8     2965 South Jones Boulevard #E-3                                                  KAMER ZUCKER ABBOTT
       Las Vegas, Nevada 89146                                                          3000 West Charleston Blvd., Suite 3
 9     Tel: (702) 383-6085                                                              Las Vegas, Nevada 89102
       Fax: (702) 385-1827                                                              Tel: (702) 259-8640
10                                                                                      Fax: (702) 259-8646
       Mark R. Thierman                                         #8285
11     THIERMAN LAW FIRM                                                                Attorneys for Defendants
       7287 Lakeside Drive                                                              Riverside Resort and Casino, Inc.,
12     Reno, Nevada 89511                                                               The Donald J. Laughlin Family Trusts, and
       Tel: (775) 284-1500                                                              Donald J. Laughlin
13
       James P. Kemp                  #6375
14     KEMP & KEMP, ATTORNEYS AT LAW
       7435 West Azure Drive, Suite 110
15     Las Vegas, Nevada 89130
       Tel: (702) 258-1183
16
       Attorneys for Plaintiff
17     Robert Norsoph

18

19   IT IS SO ORDERED.

20    December 27, 2019
     __________________                                                               _____________________________________
21   DATE                                                                             UNITED STATES DISTRICT COURT JUDGE

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                        Page 3 of 3
